Case: 16-16136   Date Filed: 02/14/2018   Page: 1 of 9




                                                   [DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 16-16136
                      Non-Argument Calendar
                    ________________________

             D.C. Docket No. 3:13-cv-00430-MMH-MCR



NEHEMIAH WILLIAM FORD,

                                                       Petitioner - Appellant,

                                versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                   Respondents - Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                          (February 14, 2018)
                   Case: 16-16136        Date Filed: 02/14/2018        Page: 2 of 9


Before WILSON, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:

          In 2008, Nehemiah William Ford (“Petitioner”) was convicted in Florida

state court of selling cocaine. After multiple postconviction appeals in state court,

Petitioner, proceeding pro se, filed a petition for habeas corpus under 28 U.S.C.

§ 2254 in federal district court. After the district court denied Petitioner relief, we

granted Petitioner’s application for a certificate of appealability on one issue:

whether the district court properly interpreted the state court’s rejection of

Petitioner’s ineffective assistance of appellate counsel claim as an adjudication on

the merits entitled to deference under § 2254(d). After reviewing the record and

the parties’ briefing, we agree with the district court’s determination.

I.        BACKGROUND

          In early 2008, Petitioner was arrested and charged with selling cocaine. 1 At

trial, the State presented testimony from the two undercover detectives who

described how they purchased cocaine from Petitioner, audio recordings from the
1
     Fla. Stat. § 893.13(1)(a) (West 2006) states:

          Except as authorized by this chapter and chapter 499, it is unlawful for any person to sell,
          manufacture, or deliver, or possess with intent to sell, manufacture, or deliver, a
          controlled substance. Any person who violates this provision with respect to:

                  1. A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d),
                  (2)(a), (2)(b), or (2)(c) 4., commits a felony of the second degree, punishable as
                  provided in s. 775.082, s. 775.083, or s. 775.084.


                                                     2
               Case: 16-16136     Date Filed: 02/14/2018    Page: 3 of 9


devices that the detectives wore documenting their interactions with Petitioner,

testimony from the crime lab analyst who confirmed that the substance sold by

Petitioner was cocaine, testimony from a third detective who interviewed Petitioner

immediately after his arrest and testified that Petitioner admitted that he had sold

cocaine to the undercover officers, and an audio recording of that interview.

Petitioner cross-examined each witness, but put forward no evidence in his

defense. The jury deliberated for less than an hour before returning a guilty

verdict.

      Within days of the verdict, on July 18, 2008, Petitioner filed a motion for a

new trial on the basis that the trial court had erred by not granting Petitioner’s

motions for judgment of acquittal made twice during the trial, by denying

Petitioner’s motion in limine to limit the testimony of the undercover detectives, by

denying Petitioner’s objection to facts not in evidence made during the State’s

closing rebuttal, and by failing to instruct the jury that Petitioner had to have

knowledge of the presence of cocaine to be convicted. The motion also asserted

that the jury’s verdict was contrary to the evidence and to the law.

      The trial court denied Petitioner’s motion on August 14. After applying a

habitual felony offender enhancement for Petitioner’s past convictions, the judge

sentenced Petitioner to 30 years in prison. On January 23, 2009, Petitioner filed a


                                           3
              Case: 16-16136     Date Filed: 02/14/2018    Page: 4 of 9


motion to correct an illegal sentence, which the court denied shortly afterward on

January 27.

      In June, Petitioner filed a direct appeal. Petitioner’s appellate counsel

argued only that the application of the habitual felony offender enhancement was

unconstitutional. Petitioner’s appellate counsel did not raise any of the claims

preserved in Petitioner’s motion for a new trial. On December 16, 2009,

Petitioner’s conviction and sentence were affirmed per curiam. Ford v. State, 23

So. 3d 714 (Fla. 1st DCA 2009) (table opinion).

      On July 28, 2010, Petitioner filed a petition for postconviction relief alleging

that his appellate counsel was ineffective for failing to raise the claims presented in

his motion for a new trial. The court denied the petition in an opinion on August

25 that stated: “DENIED. See Pope v. Wainwright, 496 So. 2d 798 (Fla. 1986).”

Ford v. State, 46 So. 3d 70 (Fla. 1st DCA 2010) (memorandum opinion). On

September 8, Petitioner moved for rehearing en banc, which was summarily denied

on October 20.

      Petitioner filed a separate motion for postconviction relief alleging that he

was illegally and vindictively sentenced on November 20, 2010. That motion was

denied on July 2, 2012. Petitioner appealed the denial. That appeal was denied on

November 9, and his subsequent motion for rehearing was denied on December 21.


                                           4
               Case: 16-16136    Date Filed: 02/14/2018    Page: 5 of 9


      Petitioner, proceeding pro se, filed a petition for habeas corpus in the Middle

District of Florida on April 22, 2013. He alleged three grounds for relief, including

ineffective assistance of appellate counsel, vindictive sentencing, and illegal

sentencing. The district court denied Petitioner’s sentencing-related claims, and

they are not at issue in the present appeal. For Petitioner’s ineffective assistance of

appellate counsel claim, the district court determined that the claim had been

adjudicated on the merits in state court and therefore analyzed the claim under the

deferential standards of 28 U.S.C. § 2254(d). The district court concluded that the

state court’s rejection of Petitioner’s claim was neither contrary to nor an

unreasonable application of federal law and was also not based on an unreasonable

determination of the facts. Accordingly, the district court held that Petitioner’s

claim did not merit relief.

      Petitioner then filed an application for a certificate of appealability (“COA”)

under 28 U.S.C. § 2253 with this Court. A member of this Court granted a COA

for his ineffective assistance of appellate counsel claim solely on the issue of:

      Whether the district court erred in interpreting the state habeas court’s
      reliance on Pope v. Wainwright, 496 So. 2d 798 (Fla. 1986), as a
      determination that the issues that Ford asserted appellate counsel should
      have raised were nonmeritorious, and deferring to that inferred merits
      determination.
Having been fully briefed on this issue, we turn to it now.



                                           5
                Case: 16-16136        Date Filed: 02/14/2018      Page: 6 of 9


II.    STANDARD OF REVIEW

       We review de novo a district court’s conclusions on mixed questions of fact

and law, including whether a state court’s decision is a procedural ruling or a

merits-based adjudication. See Borden v. Allen, 646 F.3d 785, 808 (11th Cir.

2011).

III.   DISCUSSION

       The COA limits the issue on this appeal to whether or not the district court

properly interpreted the state court’s denial of Petitioner’s ineffective assistance of

appellate counsel claim as an adjudication on the merits entitled to deference under

28 U.S.C. § 2254(d). See Murray v. United States, 145 F.3d 1249, 1250–51 (11th

Cir. 1998) (“[A]ppellate review is limited to the issues specified in the COA.”).

Under Strickland v. Washington, 466 U.S. 668 (1984), defendants have a right to

effective appellate counsel. Overstreet v. Warden, 811 F.3d 1283, 1287 (11th Cir.

2016). 2 Whether the state court denied Petitioner’s Strickland claim on procedural

grounds matters because, if Petitioner’s claim was never adjudicated on the merits,

then § 2254(d)’s deferential review standards would not apply to the state court’s

decision. See 28 U.S.C. § 2254(d) (according deference to “any claim that was


2
  “Under Strickland, a petitioner must show (1) his attorney’s performance was deficient, and
(2) the deficient performance prejudiced the petitioner’s defense.” Overstreet, 811 F.3d at 1287.


                                                6
                 Case: 16-16136        Date Filed: 02/14/2018         Page: 7 of 9


adjudicated on the merits in State court proceedings”). 3 Petitioner’s claim would

instead be procedurally defaulted.4 See Coleman v. Thompson, 501 U.S. 722, 729–

31 (1991) (explaining the procedural default doctrine).

       To determine whether a state court’s decision is a procedural or merits-based

ruling, the Supreme Court has instructed that “[w]hen a federal claim has been

presented to a state court and the state court has denied relief, it may be presumed

that the state court adjudicated the claim on the merits in the absence of any

indication or state-law procedural principles to the contrary.” Harrington v.

Richter, 562 U.S. 86, 99 (2011). So, when a state court denies a petitioner’s claim

without giving a statement of reasons, there is a presumption that the state court

adjudicated the claim on the merits. Id. at 98–100. This presumption may be

overcome “only ‘when there is reason to think some other explanation for the state

court’s decision is more likely.’” Loggins v. Thomas, 654 F.3d 1204, 1216 (11th

Cir. 2011) (quoting Harrington, 562 U.S. at 99–100). Accordingly, “we will


3
  If a claim was adjudicated on the merits in state court, then a federal court may grant habeas
relief only if the state court adjudication either: “(1) resulted in a decision that was contrary to,
or involved an unreasonable application of, clearly established Federal law . . . or (2) resulted in
a decision that was based on an unreasonable determination of the facts in light of the evidence
presented in the State court proceeding.” 28 U.S.C. § 2254(d).
4
  If Petitioner’s claim is procedurally defaulted, he would have to show cause for the default and
prejudice from a violation of federal law to overcome the prohibition on hearing procedurally
defaulted claims. Martinez v. Ryan, 566 U.S. 1, 9–10 (2012).


                                                  7
                 Case: 16-16136       Date Filed: 02/14/2018        Page: 8 of 9


presume that the state court has rendered an adjudication on the merits when the

petitioner’s claim is the same claim rejected by the state court.” Id. at 1217

(quotation marks omitted); see also Shelton v. Sec’y, Dep’t of Corr., 691 F.3d

1348, 1353 (11th Cir. 2012) (“[A]n adjudication on the merits is best defined as

any state court decision that does not rest solely on a state procedural bar and . . .

deference is presumed unless the state court clearly states that its decision was

based solely on a state procedural rule.”) (quotation marks omitted).

       Here, the state court summarily denied Petitioner’s Strickland claim in an

opinion that stated only: “DENIED. See Pope v. Wainwright, 496 So. 2d 798

(Fla. 1986).” Ford v. State, 46 So. 3d 70 (Fla. 1st DCA 2010) (memorandum

opinion). The district court interpreted this to be an adjudication on the merits of

Petitioner’s claim. We agree. Neither the state court’s summary denial nor its

citation to Pope v. Wainright, 496 So. 2d 798 (Fla. 1986)—a case that denied a

petitioner’s Strickland claim on the merits and is commonly cited for the general

Strickland standard in Florida5—provides us with any reason to think that it is

more likely that the state court applied a procedural bar to Petitioner instead of


5
   See, e.g., Baker v. State, 214 So. 3d 530, 536 (Fla. 2017); Serrano v. State, 225 So. 3d 737, 757
(Fla. 2017); Johnson v. Moore, 837 So. 2d 343, 345 (Fla. 2002); Delgado v. State, 174 So. 3d
1071, 1073 (Fla. 5th DCA 2015); Dill v. State, 79 So. 3d 849, 851 (Fla. 5th DCA 2012); Comer
v. State, 997 So. 2d 440, 440–41 (Fla. 1st DCA 2008); Irving v. State, 627 So. 2d 92, 93 (Fla. 3d
DCA 1993).


                                                 8
               Case: 16-16136     Date Filed: 02/14/2018    Page: 9 of 9


adjudicating his claim on the merits. Thus, we presume the state court’s decision

is an adjudication on the merits for the purposes of § 2254(d). Accordingly, the

district court correctly interpreted the state court’s decision as a merits-based

determination and properly reviewed that decision under § 2254(d)’s deferential

standards to determine that Petitioner’s Strickland claim did not merit relief.

      AFFIRMED.




                                           9